DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in line 9, it is suggested to amend “partition” to “partitioning”, in order to ensure consistency in the claim language.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2013-184836) (Hirose).
	The examiner has provided a machine translation of JP 2013-184836 Abstract, Description and Claims with the Office Action mailed 10/27/2020. The citation of prior art refers to the provided machine translation.
In reference to claim 1, Hirose teaches a honeycomb structure ([0001]) (corresponding to a honeycomb structure). The honeycomb structure includes a plurality of cells serving as a fluid flow path and a plurality of porous partition walls ([0008]) (corresponding to  honeycomb structure body having porous partition walls arranged to surround a plurality of cells which extend from a first end face to a second end face and become through channels for a fluid).
	Hirose further teaches the partition walls include an intersection portion where the partition walls intersect, the porosity of the intersection portion is 40 to 70% ([0008]) (corresponding to a value of a porosity of the porous partition walls in an intersecting portion that is a region connecting two or more partition wall portions is defined as a porosity B). 
	Hirose teaches a partition portion is a portion of the partition walls other than the intersection portion, the porosity of the partition wall portion is 30 to 60% ([0008]; [0014]; [0018]) (corresponding to a value of a porosity of the porous partition walls in a partitioning wall portion between two cells of the plurality of cells is defined as a porosity A; the porosity A is from 10 to 40%).
	Hirose further teaches the thickness of the partition wall is between 0.060 to 0.288 mm (i.e., 60 to 288 µm) (corresponding to a thickness of the porous partition walls is from 40 to 115 µm).
Hirose further teaches in Example 1 the porosity of the intersection portion is 40% (i.e., porosity B) and the porosity of the partition wall portion is 30% (i.e., porosity A) ([0055]; Table 1). A value obtained by dividing the porosity of the partition wall portion by the porosity of the intersection portion of Example 1 is 0.75 (i.e., 30%/40% = 0.75) (corresponding to a value of A/B obtained by dividing the porosity A by the porosity B is from 0.5 to 0.95).


It is apparent, however, that the instantly claimed porosity B of 39.9% and that taught by Hirose are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the porosity of the intersection portion disclosed by Hirose and the porosity B disclosed in the present claim and further given the fact that no criticality is disclosed in the present invention with respect to the porosity B, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention that the porosity B of 39.9% disclosed in the present claims is but an obvious variant of the porosity of the intersection portion disclosed in Hirose and thereby one of ordinary skill in the art would have arrived at the claimed invention.
 
In reference to claim 2, Hirose teaches the limitations of claim 1, as discussed above. Hirose teaches the porosity of the intersection portion is 40% (i.e., porosity B) and the porosity of the partition wall portion is 30% (i.e., porosity A) for Example 1 ([0055]; Table 1). Therefore, an arithmetic mean of the porosity of the partition wall portion and the porosity of the intersection portion is 35% (i.e., (30%+40%)/2 = 35) (corresponding to an arithmetic mean of the porosity A and the porosity B is from 15 to 45%).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 3, Hirose teaches the limitations of claim 1, as discussed above. Hirose further teaches the outer peripheral shape of the cell of the honeycomb structure is not particularly limited, but is preferably a quadrangular shape, where the outer peripheral shape of the cell is the outer peripheral shape of the pores in a cross section orthogonal to the extending direction of the cell ([0027]) (corresponding to a shape of the plurality of cells in a cross section of the honeycomb structure body which is perpendicular to an extending direction of the plurality of cells is quadrangular).
In reference to claims 5 and 6, Hirose teaches the limitations of claim 1, as discussed above. 
The only deficiency of Hirose is that Hirose disclose the porosity of the intersection portion is 40%, while the present claims require the porosity B is 39.2% (claim 5) and 37.2% (claim 6).
It is apparent, however, that the instantly claimed porosity B and that taught by Hirose are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARY I OMORI/Examiner, Art Unit 1784